 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisors within the meaning of the Act and accordingly exclude themfrom the unit.In view of the foregoing, we find that all employees of MontgomeryWard & Co., Incorporated, employed in its retail store located in twoestablishments, at Liberty Plaza, Belmont Avenue, and at BoardmanPlaza, Boardman-Canfield Road, Youngstown, Ohio, but excludingthe store manager, the assistant store manager, group supervisors, thecredit department manager, the catalog managers, the repair servicemanager, and all guards, professional employees, and supervisors asdefined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]DetroitAssociation of Plumbing ContractorsandJames P.DuffyMechanical Contractors Association of DetroitandJames P.DuffyFarrington CompanyandJames P. DuffyGossMechanical Contractors CompanyandJames P. DuffyJ.W. Partlan CompanyandJames P. DuffyStanley Carter CompanyandJames P. DuffyDonald Miller CompanyandJames P. DuffyJohnson Service CompanyandJames P. DuffyUnited Engineers and Constructors,Inc.andJames P. Duffy.Cases Nos. 7-CA-1709,7-CA-1710,7-CA-1784,7-CA-1785,7-CA-17869 7-CA-1787, 7-CA-1788, 7-CA-1792, and 7-CA-1793. July31,1961SUPPLEMENTAL DECISION AND ORDEROn March 31, 1960, the Board issued its original decision 1 in theabove-entitled proceeding, finding that two Employer Associations anda number of individual employers had interfered with the internalaffairs of United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,AFL-CIO, by permitting supervisors to hold union office, vote inunion elections, and engage in negotiations with the Respondent Em-ployer Associations on behalf of the Union, in violation of Section8(a) (2) and (1) of the Act.aDetroit A8sociation of Plumbing Contractors,126 NLRB 1381.132 NLRB No. 40. DETROIT ASSOCIATION OF PLUMBING CONTRACTORS659On January 19, 1961, the United States Court of Appeals for theDistrict of Columbia Circuit issued its decision 2 in which it substan-tially enforced the order of the, Board, but remanded the case to theBoard for reconsideration with respect to one supervisor, McDonald,"to determine whether in the light of this opinion, his participation,by attending meetings and voting, is improper in view of his positionin the respondent company."A review of the record reveals that McDonald is employed by thewith some 40 to 60 men under. him including 6 to 10 foremen.He isadmittedly a supervisor and, has been employed in his present capacityHe isdirectly responsible to the Company's president and earns approxi-mately $34 more per week than a journeyman pipefitter.He is not apart of the bargaining unit although the Company makes payment tovarious union funds on his behalf. There is no indication in the recordthat his position or job title has changed, although the number of menhe supervises appears to fluctuate with the progress of the job.In remanding as to McDonald, the court indicated,'inter alia,thatin determining whether asupervisor's union activity was violative ofthe Act, the Board should consider the nature of the supervisory po-sition with particular reference to Section 2(11) ' of the Act whichdefines supervisors, the apparent permanence of the supervisory posi-tion, and the extent to which the position is properly included in orexcluded from the bargaining unit.With respect to Section 2(11) and the nature of the supervisoryposition, it is clear that McDonald was not only a supervisor withinthe meaning of that subsection but was such a high-ranking supervisorthat he was directly responsible to the Company's president.Regard-ing the permanency of such position, we note that McDonald was nota "transitory" supervisor 5 and apparently had not been employedother than as a supervisor for the last 4 years.As a general foreman,he was properly excluded from the bargaining unit which was limitedto journeymen and apprentices.After due consideration of the guidelines enunciated by the court,2 Local636of the United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO v. N.L R.B.(DetroitAssn.of Plumbing Contractors),287 F. 2d 354.3 Local636of the United Association of Journeymen,etc. v. N L R.B., supra,at 31624 Section 2(11) states : "The term'supervisor'means any individual having authouty,in the interest of the employer,to hire, transfer,suspend, lay off, recall,promote, discharge,assign, reward,or discipline other employees,or responsibly to direct them, or to adjusttheir grievances,or effectively to recommend such action,if in connection with the fore-going the exercise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment."5 This does not appear to be a case of an individual who was a job foreman one weekand a journeyman the next, but rather a situation in which a job foreman has been ele-vated to the job of general heating foreman and who has retained such position for a year.614913-62-vol 132-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDwe conclude that McDonald's voting in union elections constitutesinterference in the internal affairs of the Union and is violative of Sec-tion 8(a) (2) and (1) of the Act.eWe therefore affirm our originalfinding and order' respecting the voting activity of McDonald and theresponsibility therefor of Goss Mechanical Contractors Company, hisemployer.MEa18ER BROWNtook no part in the consideration of the above Sup-plemental Decision and Order.Nassauand SuffolkContractors'Association,Inc., and its members,118 NLRB 174,184, 187;AnchorageBusinessmen'sAssociation,Drugstore Unit,and its Member Empioyers,etc.,124 NLRB 662.''Detroit Associationof Plumbing Contractors,126 NLRB 1381, at 1384-1386.National Welders Supply Co., Inc., Lee Associates,Inc., Investi-gations, Inc., R.E. Lee,and W.B. Crider, Jr.andInternationalUnion of Operating Engineers,Local No.465, AFL-CIO.CasesNos. 11-CA-1458 and 11-CA-1662.August 2, 1961DECISION AND ORDEROn March 21, 1961, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a 'three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings , of the Trial Examiner made atthe hearing and finds that no prejudicial error- was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecases, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following exceptions.There are five Respondents in these cases, National Welders SupplyCo., Inc.; Lee Associates, Inc.; Investigations, Inc.; R. E. Lee; andW. B. Crider, Jr.The Trial Examiner found, as the complaintalleged, that the five Respondents violated Section 8 (a) (1) by theirconduct with respect to employees of National Welders Supply, Inc.,and applicants for employment with National Welders Supply, Inc.,as set forth in the Intermediate Report, including (1) interrogationconcerning union membership, interest, or activity; (2) threats of dis-132 NLRB No. 39.